Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 6, 7, 12, 17, 21, 23, 56-59, 61 and 63-64 are pending. Claims 4, 5, 8-11, 13-16, 18-20, 22, 24-55, 60, 62 and 65 have been cancelled.
The objections to claims 63 and 64 are withdrawn in light of the amendments.
The rejection of claims 1-3, 7, 12, 17, 21, 23, 56-59, 61 and 63-64 under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are withdrawn in light of the amendments and after further consideration.
The rejection of claims 1-3, 6, 7, 12, 17, 21, 23, 56-59, 61 and 63-64 under 35 U.S.C. 112(a), as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention is withdrawn upon further consideration.
However, the office maintains that it is not clear as to whether the deposited variety “PW08-2308” is publicly available. The instant specification teaches that this line was deposited and described in application WO 2009/143574. This line or the deposit are not referenced in the aforementioned application.

The rejection of claim(s) 56 and 57 under 35 U.S.C. 102(a)(1) as being anticipated by Williams (2009, Launceston Examiner, “Codeine Poppy Crop Grown for the First Time”, p. 21) is withdrawn in light of the amendments to the claims.

Election/Restrictions
Applicant elected Group I, claims 1-3, 6, 7, 12, 17, 21, 23, 56-59, 61 and 64, without traverses in the reply filed on 18 May 2020. Claims 31, 32, 34 and 51 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 REMAINS rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites the limitation the “viable” said plant: there is insufficient antecedent basis for this claim limitation.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-3, 6, 7, 12, 17, 21, 23, 56-59, 61 and 64 REMAIN rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
The rejection is repeated for the reasons as set forth in the Office action dated 28 July 2020. Applicant’s arguments and claim amendments were considered but were not found to be persuasive.
Claims 1-3, 6, 7, 12, 17, 21, 23, 56-59, 61 and 64 are broadly drawn to an isolated plant of P. somniferum having a stably heritable codeine chemotype in which codeine is the predominant alkaloid where the poppy straw has a codeine content of greater than 2% (w/w) and wherein the plant has an introduced trait for a lightened leaf color and a higher codeine content and/or a lightened leaf color, wherein the plant has a reduced leaf pigment content comprising reduced chlorophylls and/or carotenoids, wherein there is substantially no morphine or oripavine, wherein the trait is single-gene recessive, products obtained from said plant, and a descendent plant from a plant deposited as NCIMB deposit NCIMB 42630.
It is initially noted that the scope of the claims have changed: there is no longer a nexus between the introduced trait and the increased codeine content. Rather, the claim now requires (1) a heritable codeine chemotype where codeine is the predominant alkaloid, (2) an introduced trait for lightened leaf color and (3) that the plant with the lightened leaf color have a higher codeine content than a plant without the trait.
P. somniferum “Tasman” parent line (PW08-2308) which produces codeine as the predominant alkaloid and relatively low levels of thebaine and essentially no morphine or oripavine as described in WO 2009/143574 was subjected to EMS mutagenesis (p. 34, ¶ 1). 
These M1 seeds were sown, grown and self-pollinated to generate and harvest M2 seed (p. 34, last ¶).  M2 seed was sown and grown to generate and harvest M3 seed which was used for phenotyping (p. 35, ¶ 1-5). Results are demonstrated in Table 1 beginning at page 37. Many of these lines do not have a lower T:C ratio (e.g., see Tables 1 and 2 beginning at p. 45).
Separately, Tasman line EM4-0045 derived from parent line PW08-2308 by EMS mutagenesis was screened for any improvement in resistance to or tolerance of downy mildew infection and other phenotypes: this line surprisingly exhibited high total alkaloid content (5% increase relative to the parental line) and light-green leaves while other lines exhibited lighter green or yellow (p. 42, ¶ 1; see also p. 43, ¶ 2-4).
The specification describes that given the nature of mutagenesis, the complex nature of alkaloid biosynthesis in P. somniferum and the involvement of feedback mechanisms it could not predicted if any desirable changes in alkaloid content or profile were possible or could be achieved or whether plants having altered phenotypes could be useful commercially.
The specification describes that some lines having increased codeine content had lighter leaf color suggesting that mutations in genes can either directly or indirectly influence leaf color as well as alkaloid content. In fact, it appears as it if it only the EM4-
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the invention as claimed. See Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
In the instant matter, the specification fails to adequately describe a representative number of species from the broad genus of P. somniferum plants having a stably heritable codeine chemotype or an introduced trait for a lightened leaf color and that has a higher codeine content than in the absence of the trait.
This description is critical because the specification has not identified or described a representative number of plants with a stably heritable chemotype in which codeine is the predominant alkaloid and has not provided a description for the introduced trait for lighter leaf color trait or plants comprising higher codeine content. This description is critical because both the claims recite, and the specification describes, that the trait is controlled by a single recessive gene (e.g., see p. 21 beginning at line 4).
In fact, the specification has failed to describe the gene(s) that confer(s) the stably heritable chemotype or the introduced trait and only posits that particular and unidentified mutations in gene(s) can either directly or indirectly influence leaf color 
Applicant should note that without reciting the particular structure that accomplishes the function or achieves the result, all means or methods of resolving the problem may be encompassed by the claim, and that unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description, which is required by 35 U.S.C. 112, first paragraph. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353 (Fed. Cir. 2010) (en banc); see also In re Hyatt, 708 F.2d 712, 714 (Fed. Cir. 1983). 
Moreover, it is noted that, “[a] patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274,1282 (Fed. Cir. 2004).
Here, the specification only appears to identify two distinct P. somniferum lines having the phenotypes as claimed (i.e., lines EM4-0045 and EM3-0006) while describing that different mutations lead to different color phenotypes, codeine contents and T/C ratios. 
These lines have not had a phenotypic trait introduced but have rather been mutagenized to yield the lines with an alleged lightened leaf color. Therefore, the specification fails to adequately describe the structures required to predictably obtain plants with lightened leaf color.

Applicant should further note that the written description requirement serves to warn an innocent purchaser of the infringement of a patent, and conversely requires the patentee to distinguish the invention in the disclosure, and thus prevents the inventor from practicing upon the credulity or fears of other persons or from pretending that the invention is more than what it is. see Vas-Cath Inc. v. Mahurkar 1991 (CA FC) 19 USPQ2d 1111, 1115.
Here, the claims encompass any stably heritable chemotype or introduced trait that can result in a P. somniferum plant having codeine as the predominant alkaloid and with a lightened leaf color and higher codeine content. However, because the specification has failed to adequately describe the structures that confer these traits, one of skill in the art would be unable to ascertain whether they are infringing upon the plant as instantly claimed.
A description of a representative number of plants with the phenotypes as claimed is also critical in light of Applicant’s own admission and the state of the art: it does not follow that the alkaloid profiles of different P. somniferum plant lines or even P. somniferum plant lines of the same chemotype are the same, as they can differ not only in the alkaloids present but also the relative amounts of respective alkaloids (Applicant response dated 30 November 2020, p. 12, penultimate and last ¶; see also Beaudoin et al, 2014, Planta, 240:19-32; p. 20, col. 1 and 2; see Figure 1; see also p. 23, col. 1).
P. somniferum plants with the codeine content and leaf color as claimed.
Given the lack of written description in the specification with regard to the P. somniferum plants as broadly claimed, it is not clear that Applicant was in possession of the invention at the time this application was filed.

Response to Arguments
Applicant traverses the rejection of the claims because the invention is based on the general principle that a trait for lightened leaf color can be introduced into a plant having codeine as the predominant alkaloid which leads to increased codeine content or that can decrease the T/C ratio, and that this is exemplified by lines EM4-0045 and EM3-006 (Applicant response dated 30 November 2020, p. 8, ¶ 2 and 3).
This argument is not found to be persuasive because the fact that it can be done is not tantamount to describing possession of the entire genus of claimed plants so that the skilled artisan would be of the opinion that Applicant possesses the invention as claimed.
For example, and as addressed above, the specification has not identified or described a representative number of plants with a stably heritable chemotype in which codeine is the predominant alkaloid and has not provided a description for the introduced trait for lighter leaf color trait or plants comprising higher codeine content. This description is critical because both the claims recite, and the specification describes, that the trait is controlled by a single recessive gene (e.g., see p. 21 beginning at line 4).

Moreover, the specification appears to identify only two distinct P. somniferum lines having the phenotypes as claimed (i.e., lines EM4-0045 and EM3-0006) while describing that different mutations lead to different color phenotypes, codeine contents and T/C ratios. 
A description of a representative number of plants with the phenotypes as claimed is also critical in light of Applicant’s own admission: it does not follow that the alkaloid profiles of different P. somniferum plant lines or even P. somniferum plant lines of the same chemotype are the same, as they can differ not only in the alkaloids present but also the relative amounts of respective alkaloids (Applicant response dated 30 November 2020, p. 12, penultimate and last ¶).
Applicant argues that the examples describe a range of plants that are encompassed by the invention (Applicant response dated 30 November 2020, p. 8, ¶ 1 and 2).
This argument is unpersuasive because Applicant has described two species while the claims encompass a large genus of plants. In fact, the specification describes that different mutations lead to different color phenotypes, codeine contents and T/C 
Applicant argues that the specification describes the deposited lines and that the light leaf trait color can be transferred to other plants or compared with wild type P. somniferum having the typical darker green color, and that this methodology is routine in the art (Applicant response dated 30 November 2020, p. 9, ¶ 3 and last ¶; see also p. 10, ¶ 1 and penultimate ¶).
However, this argument is not persuasive because an application specification may show actual reduction to practice by describing testing of the claimed invention or, in the case of certain biological materials, by specifically describing a deposit made in accordance with 37 CFR 1.801  et seq. See Enzo Biochem, 323 F.3d at 965, 63 USPQ2d at 1614 ("reference in the specification to a deposit may also satisfy the written description requirement with respect to a claimed material"); see also Deposit of Biological Materials for Patent Purposes, Final Rule, 54 Fed. Reg. 34,864 (August 22, 1989) ("The requirement for a specific identification is consistent with the description requirement of the first paragraph of 35 U.S.C. 112, and to provide an antecedent basis for the biological material which either has been or will be deposited before the patent is granted." Id. at 34,876. 
"The description must be sufficient to permit verification that the deposited biological material is in fact that disclosed. Once the patent issues, the description must be sufficient to aid in the resolution of questions of infringement." Id. at 34,880.) Such a deposit is not a substitute for a written description of the claimed invention. 

This description is especially critical because the specification fails to specifically define “lightened leaf color” while describing that the green-yellow leaf color of the instant invention is in the context of the green-yellow color spectrum (p. 29, lines 3-5). Therefore green falls in the 495-570nm range while yellow falls in the 570-590nm range. The specification also generally describes that plants have a noticeably lighter leaf color that can be lighter green or yellow (e.g., p. 28, lines 16-19; see also p. 43, last ¶).
Here, the specification describes that the dominant wave length of PW08-2308 is 560nm while the wavelength of deposited variety EM4-0045 is 561nm which is practically indistinguishable (p. 54, Table 4). Thus, it is unclear what trait differentiates the two lines and it is arguable that the deposited variety has a lightened leaf color.
	Therefore, based on the genus of plants having a range of “lightened leaf color” and the fact that the specification fails to describe what trait confers the range of lightened leaf colors, the skilled practitioner would not be of the opinion that Applicant possess the genus of plants as broadly claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 58 and 59 REMAIN rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (2009, Launceston Examiner, “Codeine Poppy Crop Grown for the First Time”, p. 21).
The rejection is repeated for the reasons as set forth in the Office action dated 28 July 2020. Applicant’s arguments and claim amendments submitted on 30 November 2020 were considered and found to be unpersuasive.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 58 and 59 are drawn to latex and opium obtained from an isolated P. somniferum plant wherein the poppy straw has a codeine content of greater than 2% (w/w).
It is noted that these claims are considered product-by-process claims such that patentability is determined based on the structure of the product, namely latex which yields opium.
	Williams discloses that the Tasman variety as taught in the instant specification was known in the art and was the first commercial crop of a new codeine poppy which is of importance because codeine is one of the world’s most widely used pain relievers 
The instant specification discloses that the Tasman line PW08-2308 produces codeine as the predominant alkaloid and very low levels of thebaine and no morphine or oripavine (p. 34, ¶ 1; see also Table 1).
The latex and opium obtained from this plant will be indistinguishable from those of the instantly claimed plants as the chemotype and trait of the plant of claim 1 do not alter the structure of these products.
Therefore, latex and opium obtained from an isolated P. somniferum plant wherein the poppy straw has a codeine content of greater than 2% (w/w) is anticipated by Williams.

Response to Arguments
Applicant traverses the rejection of the claims because the plant as taught by Williams is not the same as the plant as instantly claimed (Applicant response dated 30 November 2020, p. 12).
This argument is not found to be persuasive and does not address the fact that the structure of opium and latex obtained from the plant of claim 1 will be no different than that which is obtained from the plant as taught by Williams. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6, 7, 12, 17, 21, 23, 61 and 64 REMAIN rejected, and claims 56 and 57 are now rejected, under 35 U.S.C. 103 as being unpatentable over Williams (2009, Launceston Examiner, “Codeine Poppy Crop Grown for the First Time”, p. 21) as evidenced by Gregory et al (WO 2009/143574 A1) in view of Singh et al (2002, Indian J. Genet., 62:181-182) and Chatterjee et al (2012, Turk J Agric For, 36:1-11).
The rejection as set forth in the Office action dated 27 July 2020 is modified, in part, due the amendments to the claims. Therefore, Applicant’s arguments submitted on 30 November 2020 will be addressed where appropriate.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 7, 12, 17, 21, 23, 56, 57, 61 and 64 are drawn to an isolated plant of P. somniferum having a stably heritable codeine chemotype in which codeine is the predominant alkaloid where the poppy straw has a codeine content of greater than 2% (w/w) and wherein the plant has an introduced trait for a lightened leaf color and a higher codeine content and/or a lightened leaf color, wherein the plant has a reduced leaf pigment content comprising reduced chlorophylls and/or carotenoids, wherein there 
Therefore, and as previously noted, the claims are broader in scope and no longer require a nexus between the introduced trait and the increased codeine content. Rather, the claim now requires (1) a heritable codeine chemotype where codeine is the predominant alkaloid, (2) an introduced trait for lightened leaf color and (3) that the plant with the lightened leaf color have a higher codeine content than a plant without the trait.
Williams teaches that the Tasman variety as taught in the instant specification was known in the art and was the first commercial crop of a new codeine poppy which is of importance because codeine is one of the world’s most widely used pain relievers and because it takes a reasonably complex chemical process to convert it to codeine. This new variety cuts this process which uses a lot of chemicals and costs (col. 1).
The instant specification teaches that the Tasman line PW08-2308 produces codeine as the predominant alkaloid and very low levels of thebaine and no morphine or oripavine as in instant claims 2, 3, 17 and 21 (p. 34, ¶ 1; see also Table 1). 
The instant specification notes this line is publicly available and taught in Gregory et al (p. 13, lines 19-27). These lines have codeine contents greater than 2.0% on a w/w basis (e.g., see p. 63, Table 14). Plants may be EMS mutagenized to alter alkaloid content (e.g., see p. 12).
While Williams does not teach a trait for lightened leaf color, Singh et al does: a true breeding poppy mutant was generated wherein the chlorophyll content is reduced 
Importantly, Singh et al teach that this type of mutant trait marker can be used to identify concentrated poppy straw varieties that are rich in codeine for breeding purposes (p. 181, col. 1, ¶ 1; see also p. 182, col. 1, ¶ 1).
Chatterjee et al teach that EMS can be predictably used to predictably alter alkaloid content (e.g., see Abstract; p. 2 col. 1; see Tables 1 and 2; see p. 9, col. 1, ¶ 1; see also p. 10, col. 1, last ¶).
Therefore, prior to the effective filing date of the instant invention it would have been prima facie obvious to one of ordinary skill in the art to cross the high codeine Tasman plant as taught by Williams with the true breeding mutant as taught by Singh et al because one would arrive at a high codeine producing poppy plant with a reasonable expectation of success and would further be able easily distinguish it from other poppy plants lacking the desired codeine phenotype, the importance of which is discussed above. Latex would be extracted from the poppy straw having the increased codeine content.

Response to Arguments
Applicant traverses the rejection of the claims because there is no evidence that the Tasman line taught in Williams is that same as taught in the instant specification and that it does not teach a trait for lightened leaf color (Applicant response dated 30 November 2020, p. 12, ¶ 2).

Moreover, Williams need not teach a trait for lightened leaf color because this is within the purvey of Singh, which teaches that the trait for lightened leaf color is recessive in nature and may be incorporated as a marker into concentrated poppy straw varieties (CPS) or a desired variety using conventional breeding techniques (p. 181, col. 1; p. 182, col. 1, last ¶). 
Applicant argues that there are many alkaloids in P. somniferum and that alkaloid profiles of plants of the same chemotype can differ whereas as the instant claims (i.e., the codeine content) are altered by virtue of the leaf color (Applicant response dated 30 November 2020, p. 12, last ¶).
This argument is not found to be persuasive because it is not commensurate in scope with what is claimed: the claims no longer require that the trait is associated with the higher codeine content. The claims merely require the existence of a trait for lightened leaf color.
Applicant argues that Singh suggests that light leaf color either reduces or does not affect the morphine content and thus would not consider that the codeine content in a plant with a codeine chemotype could be increased based on said light leaf color (Applicant response dated 30 November 2020, p. 13).
This argument is not found to be persuasive because as noted above, Singh teaches that the trait for lightened leaf color is recessive in nature and may be incorporated as a marker into CPS varieties or a desired variety using conventional breeding techniques.

Applicant argues that Chatterjee is silent regarding lightened leaf color (Applicant response dated 30 November 2020, p. 14, ¶ 1).
However, this argument is not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Here, Chatterjee is cited for the proposition that one could predictably use EMS mutagenesis to yield a plant with increased codeine content which could then be crossed with the recessive trait as taught by Singh for selection purposes.

Allowable Subject Matter
Claim 63 objected to as being dependent upon a rejected base claim, but appears to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662